El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La Corte ele Distrito de Ponce resolvió el pleito seguido por Carlos A. Rivera, como administrador judicial de los bie-nes de la herencia de Rafael Cruz contra The North British and Mercantile Insurance Company, en cobro de nna póliza de seguro contra incendio, en favor del demandante. El 26 de julio de 1916 la parte demandada apeló, y solicitó además uná prórroga de veinte días contados a partir de la fecha en que se le entregaran las notas taquigráficas, para presentar la exposición del caso. La corte le concedió la prórroga y la parte demandada y apelante archivó la exposición el 9 de agosto de 1916.
Así las cosas, la parte apelada pidió a la corte de distrito el 18 de agosto de 1916 que anulara la orden por virtud de la cual concedió la prórroga de que se ha hecho mérito, por ser *901indefinida, y en sn consecuencia, que se abstuviera de aprobar la exposición. La corte oyó a ambas partes y el 25 de noviem-bre de 1916 anuló la orden de prórroga y se abstuvo de apro-bar la exposición, basándose en la jurisprudencia establecida por esta Corte Suprema en el caso de Belaval v. Córdova, Juez de Distrito et al., 21 D. P. R. 537. La compañía deman-dada interpuso entonces la presente apelación contra la diclia orden de 25 de noviembre de 1916.
El 21 de diciembre de 1916 se arcliivó en la secretaría de esta Suprema Corte la transcripción de los autos. El 30 de diciembre de 1916 se concedieron al apelante veinte días de prórroga para presentar su alegato. El 22 de enero de 1917 se le concedieron diez días más. Venció el término sin que se presentara el alegato y el 27 de febrero de 1917 la parte apelada presentó una moción solicitando la desestimación del recurso, entre otros motivos por no haberse presentado por el apelante su alegato y por ser frívola su apelación.
La vista de esa moción se celebró el 12 de marzo último. El apelado no compareció, pero archivó un alegato escrito en apoyo de sus pretenciones. El apelante ni compareció ni ar-chivó su alegato, ni ha hecho gestión alguna demostrativa de su interés en la prosecución del recurso.
Ya este tribunal ha decidido, entre otros en el caso de Chavarría v. Purdy & Henderson, Inc., 22 D. P. R. 256, 258, que la falta de presentación de alegato por parte del apelante, es motivo suficiente para desestimar el recurso interpuesto por el mismo.
Pero hay más. La apelación es en verdad enteramente frívola, ya que la única cuestión envuelta en la misma ha sido resuelta terminante y repetidamente por este tribunal en pro del criterio que informa la orden apelada. En la citada decision de Belaval v. Córdova, 21 D. P. R. 537, esta Corte Suprema fijó con toda claridad, en general “que una corte de distrito no puede, en el ejercicio de su facultad discrecional, conce-der una prórroga indefinida para que un apelante prepare el proyecto de exposición del caso,” y en particular “que una *902orden de una corte de distrito concediendo ‘una prórroga de 30 días contados desde la fecha de la entrega del récord taqui-gráfico para presentar la exposición del caso’ es nula por haber sido dictada en exceso de jurisdicción.” Y esa doctrina ha sido ratificada luego por esta misma corte en los casos de Guardian Assurance Co., Ltd., v. López Acosta, 24 D. P. R. 637, y Rivera v. North British and Mercantile Insurance Co., 24 D. P. R. 653.
En tal virtud, por ser frívola la apelación y por no haber presentado el apelante su alegato, debe desestimarse el recur-so con los demás pronunciamientos de ley.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Wolf, Aldrey y Hutchison.